Citation Nr: 1743230	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 2014, for the assignment of a 60 percent rating for intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  

2.  Entitlement to an effective date earlier than July 11, 2014, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of the initial rating assigned to his service-connected low back disability with radiculopathy in an August 2012 rating decision.   

2.  The earliest date as of which it is factually ascertainable that the increase in the Veteran's service-connected low back disability to 60 percent disabling occurred is July 11, 2014.

3.  The Veteran's claim for TDIU was received on September 17, 2014, and an ascertainable increase occurring during the one-year period before the filing of the claim was not shown prior to July 11, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 11, 2014, for the assignment   of a 60 percent rating for IVDS of the thoracolumbar spine have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400, 4.71a, Diagnostic Codes 5237 and 5243, 4.124a, Diagnostic Code 8720 (2017).

2.  The criteria for an effective date earlier than July 11, 2014, for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  The Veteran's claims for earlier effective dates arise from his disagreement with the effective dates assigned following the grant of an increased rating and TDIU.  Once the underlying claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and VA examination reports. The Board notes that in February 2012, the Veteran submitted a signed authorization to obtain records from several private treatment providers, including two who treated the Veteran's low back disability during the relevant period on appeal.  A March 2012 report of general information indicates that a VA employee advised the Veteran that he included too many treatment providers on a single authorization form and sought to clarify which records the Veteran wanted VA to request. The Veteran indicated that he submitted all of the records he wanted VA to consider  and asked VA not to send him any additional authorization forms. Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining relevant evidence.  
	
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Veteran's representative has argued that an effective date earlier than July 11, 2014 is warranted for the 60 percent rating for the Veteran's back disability and for the award of a TDIU. The argument is premised on a belief that the Veteran's low back disability claim has remained in appellate status since the August 2012 rating granting service connection, and that the effective date should be based on the March 12, 2010 date of claim.  Upon review of the record, however, the Board notes that the appeal arising from the August 2012 rating decision was not perfected, that decision became final, and the appeal was closed.  

An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200 (2017).  A timely substantive appeal is one filed in writing within 60 days from the date the SOC was mailed, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302(b) (2017).

In this case, the Veteran filed his initial service connection claim for a low back disability on March 12, 2010, and a claim for a TDIU on February 12, 2012.  In         an August 2012 rating decision, the RO granted service connection for a low back disability and radiculopathy, but denied entitlement to a TDIU. In August 2012,        the Veteran filed an NOD with respect to the initial rating assigned to his low back disability and radiculopathy.  The Veteran did not file an NOD with respect the    denial of TDIU.  The Board acknowledges that a TDIU claim is part and parcel 
of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  However, a TDIU claim was specifically adjudicated in that rating decision but that issue was not appealed.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (VA has the power to bifurcate a single claim       and adjudicate different theories separately).   
 
After the Veteran underwent a VA examination in July 2014, the RO granted a 60 percent rating for the Veteran's low back disability, effective July 11, 2014.  On August 29, 2014, the RO mailed the Veteran an SOC addressing the claim for a higher rating for the Veteran's low back disability with radiculopathy.  However, the Veteran did not submit a substantive appeal in response to that SOC, and the appeal for a higher initial rating for his low back disability with radiculopathy      was not perfected.  As such, the August 2012 rating decision became final.  See 38 C.F.R. § 20.1103 (a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is            not perfected as prescribed in 38 C.F.R. § 20.302).  

Accordingly, the current appeal arises from the 2014 rating decisions assigning the 60 percent rating and a TDIU effective from July 11, 2014.  The appeal does not include whether a higher initial rating for the low back disability with radiculopathy is warranted.  

      Effective Date for the 60 Percent Rating
In the August 2014 rating decision, the Veteran's low back disability with radiculopathy was assigned a single 60 percent rating under the IVDS formula, effective July 11, 2014.  Thereafter, the Veteran appealed the effective date for the assignment of the 60 percent rating.  The Veteran asserts that the 60 percent      rating should have been assigned from March 12, 2010, because the severity of     his low back disability has essentially remained the same since he filed his service connection claim in March 2010.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt    of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.       38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,        4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements      of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones,        joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  

IVDS may be evaluated under the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. at Note (6).  

Under the IVDS Formula, a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.     Id.  An "incapacitating episode" is defined as a period of acute signs and symptoms    due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

Under the General Rating Formula, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A maximum 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note (1).

Under Diagnostic Code 8520, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 40 percent rating is assigned for moderately severe incomplete paralysis   of the sciatic nerve.  Id.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Id.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.  Id. 

Prior to July 11, 2014, the Veteran's low back disability was assigned a 20 percent rating pursuant to the criteria set forth in the General Rating Formula and a separate 20 percent rating for left lower extremity radiculopathy under Diagnostic Code 8520, which resulted in a combined 40 percent disability rating.  See 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5237, and 4.124a, Diagnostic Code 8720.  Beginning July    11, 2014, the Veteran's low back disability was assigned a single 60 percent rating based on the criteria set forth in the IVDS Formula.  38 C.F.R. § 4.25, Diagnostic Code 5243.  

The Veteran underwent a VA examination in October 2010, during which he reported back pain, particularly when sitting for long periods of time or when carrying heavy objects, for which he used a back brace with minimal relief.  He also reported severe pain with muscle spasms, which he treated with ice packs, and some numbness in    the left lower extremity.  There was no evidence of bowel or bladder incontinence, periods of flare-ups, or incapacitating episodes within the last 12 months. A physical examination revealed tenderness and spasm in the paraspinous muscles of the lumbar spine.  The Veteran's gait was normal.  Range of motion testing revealed forward flexion to 80 degrees, with a small amount of pain; extension to five degrees, with pain, right lateral flexion to 30 degrees; and left lateral flexion to 20 degrees.  The Veteran was unable to perform right and left lateral rotation due to pain. There was   no evidence of flare-ups, additional limitation after repetitive use, or effects on spine function due to incoordination, weakness, fatigue, or lack of endurance.  
		
A February 2012 VA treatment record indicates that the Veteran reported chronic low back pain, which was always present and worsened with prolonged sitting, standing, walking, and movement.  He stated that his pain affected his physical activity level and was relieved by medication.  The Veteran also reported intermittent tingling and numbness in the left leg with prolonged sitting. Range       of motion testing of the thoracolumbar spine revealed slightly decreased flexion,    but was otherwise normal.  
	
The Veteran underwent another VA examination in May 2012, during which he reported daily moderate to severe mechanical low back pain and bilateral lower extremity numbness, greater on the left.  He denied any flare-ups or hospitalizations within the past 12 months. A physical examination revealed tenderness and guarding or muscle spasm of the thoracolumbar spine resulting in abnormal spinal contour.  The Veteran reported severe intermittent pain in both lower extremities and moderate left lower extremity numbness and paresthesias and/or dysesthesias.  Lower extremity reflexes and muscle strength were normal bilaterally.  A sensory examination revealed decreased sensation in the left upper anterior thigh, knee, foot, and toes, but was otherwise normal.  A straight leg raising test was positive on the left.  The examiner indicated that there were no objective signs or symptoms of radiculopathy.  Range of motion testing revealed forward flexion to 60 degrees, extension to 30 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 25 degrees, and left and right lateral rotation to 30 degrees or more, with evidence of pain with each range of motion tested.  After three repetitions, flexion was limited to 55 degrees, and right lateral flexion was limited to 25 degrees. There was no change in extension or left and right lateral rotation after three repetitions, and left lateral flexion increased to 30 degrees or greater.  The examiner noted excess fatigability, pain, deformity, and less movement than normal upon repetitive use.  The examiner indicated that the Veteran had IVDS, but there was no evidence of incapacitating episodes.  

A February 2013 private treatment record indicates that the Veteran reported constant, moderate low back pain.  A physical examination revealed tenderness over the spinous process and lumbar region.  There was decreased sensation in the left lower extremity, but sensation was normal in the right lower extremity.  Lower extremity muscle strength was normal bilaterally, and a straight leg raising test was negative bilaterally.  It was noted that the Veteran reported increased low back and leg pain with forward flexion, extension, and left and right lateral bending.

A March 2013 private treatment record indicates that the Veteran reported intermittent pain in the lumbar region, muscle spasms, and shooting pain in the legs.  He stated that all activities were limited due to pain.  His gait was non-antalgic, and he was able to ambulate independently with no assistive devices.  

In a letter dated in August 2013 the Veteran's private physician said the Veteran's back pain, neck pain, and headaches should be considered 100 percent service-connected.  In a September 2013 letter, another private physician noted he treated the Veteran for back, neck and hip problems and stated that Veteran's request for changes in disability percentage from 40 percent to 100 percent is reasonable and valid.  

In February 2017, the Veteran submitted letters from two private treatment providers who indicated that there was no appreciable discrepancy in physical findings with respect to the Veteran's low back disability between March 2010 and July 2014 and that his low back disability rendered him unemployable since 1991. 

Upon review of the record, the Board finds that an effective date earlier than July     11, 2014 for the 60 percent rating is not warranted. Prior to that date, the medical 
evidence of record does not show incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, such that a 60 percent      rating would be warranted under the IVDS formula.  Moreover, there was no   evidence of severe incomplete paralysis of the sciatic nerve with marked muscular atrophy or forward flexion limited to 30 degrees, such that the Veteran's low back disability evaluated under the General Rating Formula combined with his left lower extremity radiculopathy would warrant a combined 60 percent disability rating.  The Board acknowledges the opinions of several private treatment providers suggesting the Veteran's disability rating should be 100 percent.  However, the opinions do        not address the rating criteria to support such opinion, and appear to consider other disabilities as well.  Thus, they are of little probative value in determining when the Veteran's low back disability increased in severity such that a 60 percent rating was warranted.  As it is not factually ascertainable that the criteria for a 60 percent rating for the low back disability with radiculopathy were met prior to July 11, 2014, an earlier effective date for the grant of the 60 percent rating is not warranted.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  

      Effective Date for the Grant of TDIU

As previously noted, the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable     that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  An award of TDIU for an already service-connected disability is treated as an award of increased compensation for the purposes of 38 U.S.C.A. § 5110(b)(2).  Gaston v. Shinseki, 605 F.3d 979, 981    (Fed. Cir. 2010).

The Veteran asserts that he should have been awarded a TDIU, either on a schedular or extraschedular basis from his March 12, 2010 date of claim. 

The Veteran filed his initial service connection claim for a low back disability on March 12, 2010, and a claim for a TDIU on February 12, 2012.  In an August 2012 rating decision, the RO granted service connection for a low back disability and denied entitlement to a TDIU. Although an NOD as to other issues addressed in       that decision was filed, the Veteran did not appeal the denial of a TDIU.  

As discussed above, the Board has found that the August 2012 rating decision became final as to the denial of a TDIU and as to the initial evaluations assigned to the low back disability with radiculopathy.   

On September 17, 2014, the Veteran submitted a new claim for TDIU. As such, he may be entitled to an effective date up to a year prior to that date if it is factually ascertainable that an increase in disability occurred during the year preceding his claim.  See 38 U.S.C.A. § 5110(b)(3).  The United States Court of Appeals for the Federal Circuit has explained that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim," not "during or before the one year prior to the veteran's claim."  Gaston, 605 F.3d at 982-83 (emphasis in original).  

In this case, the Veteran asserts that his service-connected low back disability       has rendered him unemployable since June 1990.  In support of this, the Veteran submitted a May 1991 opinion from a private physician who opined that the Veteran was unable to work at that time due to a lumbar injury and an August   1999 decision of the Social Security Administration in which it was determined  that the Veteran was unemployable, in part, due to his back condition.  In a February 2017 letter, the Veteran's private treatment provider indicated that the Veteran's inability to sit, stand, or drive for more than 25 minutes rendered him unemployable since 1991. In February 2017, the Veteran submitted a letter from     a private chiropractor who indicated that there was no appreciable discrepancy in physical findings with respect to the Veteran's low back disability between March 2010 and July 2014.  Because the medical opinions submitted by the Veteran indicate that he was unemployable due to his back disability many years before    his September 2014 TDIU claim, they do not support a finding that there was an increase in disability during the one-year period before the TDIU claim was       filed.  See id.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning effective dates earlier than those assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

An effective date earlier than July 11, 2014, for the assignment of a 60 percent rating for IVDS of the thoracolumbar spine is denied.

An effective date earlier than July 11, 2014, for the grant of TDIU is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


